ACCEPTED

                                                                                                                                                       FIFTH COURT OF APPEALS
                                                                                                                                                                 DALLAS, TEXAS
                                                                                                                                                          12/29/2014 12:37:30 PM
Appell.te Docket Number:      os.:rt

                        Vs_   ai3vAco~;~s ;;d S;;;;'-M~~
                              L ._. ______ .. ~. __ _ . __ • _.
      - Case No_: rL ---__
Compamon                                                                                                                                  FILED IN
                                                                                                                                   5th COURT OF APPEALS
                                                                                                                                       DALLAS, TEXAS
                                                                                                                                  12/29/2014 12:37:30 PM
                                                                                                                                         LISA MATZ
Amended/colTected statement:                                             DOCKETING STATEMENT (Civil)                                       Clerk
                                                                                        $' '- -.------ _.- --- ---
                                                          Appell.te Court: ~ ~ _~o!~"-- _
                                                    (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

:1. Appellant                                                                                       II. Appellant Attnrney(o)

D Person 181 Organization           (choose one)                                                   181      Lead Attorney
                     "'-'. --- -"--- '" ,-. -----.    ------ -.~.~--.-      0····- - -         I
Organization Name: i~tly:n J:lc(i~, C~2 !~, e>f.1I                                                  First Name:        ~~.----------~~
First Name:                                                                                         Middle Name:       I¥:
Middle Name:                                                                                        Last Name:         POwers

Last Name:                                                                                          Suffix:

Suffix:                                                                                             Law FilTD Name:~~!i.sIaJI~}:Qi~-,-____ _

Pro Se:   0                                                                                         Address 1:
                                                                                                    Address 2:
                                                                                                    City:
                                                                                                    State:                           Zip+4:    lZ.i~
                                                                                                    Telephone:                            ext.


                                                                                                    F~:
                                                                                                    Email:
                                                                                                           ~~!~4~~~9i8~90ilii~~i::::::::::::::J
                                                                                                               ~1C8

                                                                                                    SBN:       §~~3Sj
:L   AppeUant                                                                                       11. AppeUant Attomey(s)
D    Person   181 Organization      (choose one)                                                   181      Lead Attorney
Organization Name: M#ji~p: (]~iiei~: 7~_~:~!.:!iiI                                                  First Name:        ~~~~---------------~
First Name:                                                                                         Middle Name:       IW:
Middle Name:                                                                                        Last Name:
                                                                                                                             -,
Last Name:                                                                                          Suffix:
                                                                                                               ,r---
                                                                                                                  --
Suffix:
Pro Se:   0




                                                                                        Page 1 of9
                                                   City:                RaI!"".~-. ~-
                                                   State:      !f~~                           Zip+4:    fi5~.~.
                                                   Telephone:           ~1~1I~.                      ext.
                                                   Fax:        ~f4.~~,s!iJI       .
                                                   Email:      [~~~ .
                                                   SBN:        ~40133S1-
                                                               L~__ .




fiI. Appellee                                       IV. Appellee Attomey(s)
o   Person    [8JOrganization (choose one)         [8J     Lead Attorney
Organization Name:~V:""~:·                         First Name:          ~·",kha=e",i_-:======-:.:::.:.···.:::··=·-~··=·-::::::::::
First Name:                                        Middle Name:         1

Middle Name:                                       Last Name:

Last Name:                                         Suffix: I···
Suffix:                                            Law Finn Name: ~"':e_R~~~i1.'~:~~.:.
Pro Se:   0                                        Address I:           ~~r~~ee[" .--~=::-___--==~
                                                   AMress 2:            ff'fol)Thad!:s&,v~ tOw"'e"r'__......-:::::::==~
                                                   City:                !?:al~




llL Appellee                                        ,V.    Appellee AttGroey(s)
[8J Person    0 Organization (choose one)          [8J     Lead Attorney
Organization Name:[=~- :.                          First Name:          ~~ .
First Name:                                        Middle Name:
Middle Name:                                       Last Name:           ~l!i.ii:-_~       __________-,
Last Name:      M~ ·-··                            Suffix:     L
Suffix:                                            LawFirmName:~~~~I~~~__ :
ProSe:    0                                        Address I:           ~~II:il!i!~~                                -:::::::~
                                                   Address 2:           [?@~'t~
                                                   City:                J>!il"i'...       ,
                                                   State:  ~                 _ Zip+4: ~S20t
                                                   Telephone: ~J{1tf.~~iiO.~. _. . ext.
                                                   Fax:        ~lnf7~~: :             .
                                                    Email:     ~t;~
                                                   SBN:        ~249f500_:




                                             Page2of9
  • Perfection Of Appeal And Jurisdictlon

Nature of Case (Subject matter or type of case): ~.~ .~~~

Dateorderorjudgmentsigned: ~                                            19jitJ.1:               .,            Type of judgment                1>"ui~n~)~t                                        ____ 3
Date notice of appeal filed in trial court: 1§:~"'if?!...i614 -':
Ifmailed to the trial court clerk, also give the date mailed: :

Interlocutory appeal of appealable order: DYes                                    181 No
!fyes, please specify statutory or other basis 00 which interlocutory order is appealable (See TRAP 28):
I· - .......... •. .•.. . • .... .•• . ..• ..... . .. -- ...•.•..••. ..... •. .• • •.. ••.• - . .. - .-- .. - --.... .

Accelerated appeal (See TRAP 28):                                      DYes       181 No


Parental Tenninatioo or Child Protection? (See TRAP 28.4):                                              DYes I!lNo

Permissive? (See TRAP 28.3):                                           DYes         IZI No
~f l~ p)~~.~p.~!!¥. ~!!rt<>_ry or.O!her_~is.ior."'.'.~~.~~~s~
L _ ___ _ .__   . :.~_ . _ ._   ..... _ . __ __ _. ______. ___.. _ _              . .,..V._ .. _ _ •

Agreed? (See TRAP 28.2):                                               DYes         IZI No
If yes, please specify statutory or other basis for such status:
r::. ' ..                 .
            ~."'~""' ~'~.".'                  .-"-.. '- -.- -..- .                     ::-.~~.'.'      ... '...
                                                                                                          '~:~.       ~.

Appeal should receive precedence, preference, or priority under statute or rule:                                                       DYes I8l No
If yes, please specify statutory or other basis for such status:
c '· ...•.•..• . ...•...•.. • .• . . .. .. -.--. . - . . . - ....... - . . . • . .-.•..... .•..
l......... ,.. _.. _ ".', __ "      ". . .... . .. . .. _ . . _.
                                                                                                        ········· ·······0·· · ...:.....:.
                                                                                                                           _
                                                                                                                                   .' . .:.....:. ' ....::.:.:..:.:..:.=:::::.:::::::=::::====::=:
                                                                                                                                           ' ' :...:..

Does this case involve an amount under $100,000?                                       DYes I8INo
Judgment or order disposes of all parties and issues:                                 IZI Yes           DNo
Appeal from final judgment:                                                           IZI Yes           DNo
Does the appeal involve the constitutionality or the validity of. statute, rule, or ordinance?                                                           D Yes I8lNo

VI. A.tlon. Estendlng Time To Perfeet Appeal

Motion for New Trial:                                    I8lYes DNo                                    If yes, date filed:       ~~J.I~~Pl~
Motion 10 Modify Judgment:                               DYes           I8l No                         If yes, date filed:
Requesl for Findings of Fact                             DYes          I8l No                          If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:
                                                         DYes          I8l No                          If yes, date filed:

Motion under TRCP 306a:
                                                         DYes          181 No                          If yes, date filed: L..._ _ _ _ _ _.1

Other:                                                   DYes          I8l No
If other, please specify:              i...                                                                                                                                                   . ---,
VII. Indlgen.y Of Party: (AttaCh ruo·stamped COP) of all1davit, and e1ten.ion motion if flied.)

Affidavit filed in trial court:                         DYes           IZI   No                      If yes, date fi led: L~

Contest filed in trial court:                           OYes D Na                                    If yes, dale filed:

Dale ruling on contest due:

Ruling on contest: D Sustained                                D Overruled                            Date of ruling:

                                                                                                       Page 3 of9
!VIU. Bankruplc)

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?                                       DYes ~No
If yes, please attach a copy of the petition,



Date bankruptcy filed:                                                      Bankruptcy Case Number:




IX. Trial Court And Reeord

Court:                                                                             Clerk's Record:

County:   ~~!!~::~ ::~::: o                                                       Trial Court Clerk:       181 District             D CoWJty
Trial Co.rt Docket Number (C.... No.): t>Q,i~.l                                    Was clerk's record requested?                     DYes            ~No
                                                                                                              F-   -_ •• - •

                                                                                   If yes, date requested:    to _ "
                                                                                                                               .-- :-.. ..   _--_.. -.. ..----
 rial Judge (who tried or disposed of case):                                       Ifno, date it   wil   be requested: ~:.~~ 29~~O~4oo                           0




First Name:                                                                        Were payment arrangements made with clerk?
Mjddle Name:                                                                                                                                    DYes I8INo Dindigent
Last Name:
                  ~----------------                                                (Note: No request required under TRAP 34.S(a),(b»


Address 1:         ~~~~t
Address 2 :        Box~~
City:
State:                                                Zip+4: ~~02
Telephone:     ~f~3:@2                                    ext
Fax:
Email:




Reporter's or Recorders Record:

Is there a reporter's record?                             DYes   181   No
Was reporter's record requested?                          DYes ~No

Was there a reporter's record electronically recorded? DYes                 181   No
If yes, date ~equested:   i'   0   ' __   0   '




If no, date it will be requested:                 L.._.
Were payment arrangeroents made with the court reporter/court recorder? Dyes D No Dindigent




                                                                            Page40f9
D Court Reporter                                              D Court Recorder
D Official                                                    o Substitute
Pinu Nalm::
Middle Nome.:
L il.;Jt Nl1me~

Sufji:q

Address I:
Address 2:
City:
          fi; - - - "        , - ,
                                                                     i. ,
                                     ,~--,


State:    dUB
          L ___ __ ______ .. .•. _ .•.... ____ • .. ___ •
             .~                                             Zip+4:
Telephone:                                                   ext.
           ~- .-   •.---..
Fax:
Email: t_ .~-

X. Sup",..ooeas Bond
Supersedeas bond filed: DYes [g] No                                  !fyes, date filed: ~ _ _ _ _ _ __

Will file: DYes [g] No



XI. Extraordinary ReUer

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                             DYes [g] No
If yes, briefly state the basis for your request:



XII. Alternaiive Dispute ReoolutionIMediaiitm (Compiete section if llUug In the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th., 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                                            [g] Yes   0   No
                                     r --
:::f no, please specify;L
Has the case been through an ADR procedure?                                 oYes      [g] No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?                             Dpre-Trial         0    Post-Trial   0   Other

If other, please speciry: [ ::-_ •

Type of case? ~'- -.---
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, ifknown (without
prejudice to the right to raise additional issues or request additional relief):

~"!~.a.l~t_~~~oiitl~!n,-~,:,,s iiiI:-f"'im8tI"",~~~~.or~~~~~_II1ii!,!~'}~ei!:!!.a.-"!l't.~~:~ ,

How was the case disposed of?                           ~j"~.
Summary of relief granted, including amount of money judgment, and if any, damages awarded. ~a~§i~~_-:::
If money judgment, what was the amount? Actual damages:
PUllitive (or similar) damages: C
                                '
                                                                                          Page 5 of9
Attorney's tees (tnal):
Attorney's fees (appellate):

Oilier:_ __ ... _
If oilier, please specify:'
                                 _-===::...      _____________________________. .,                                                     1



Will you challenge iliis Coutl's jurisdiction?        DYes [8J No
Does judgment have laoguage iliat one or more parties "take noiliing'''!            i&1 Yes     D No
Does judgment have a Moilier Hubbard clause? DYes [8J No
Oilier basis for finality? ~~The Cou."rj;s of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited nmnber of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionaty criteria, inclnding the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Prognnn Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volWlteer lawyer, you will receive a letter from the Pro Bono Conunittee within
thirty (30) to forty-five (45) days after submittiog this Docketing Statement.
Note: there is no guamntee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Prognnn?              0 Yes I:8J No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regardiog the appeal? 0 Yes I:8J No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the infonnation used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             0 Yes I:8J No
These gnidelines can be found in the Pro Bono Prognnn Pamphlet as well as on the internet at ht!;p://aspe.hhs gov/poverty/06povertv.shtml.

Are you willing to disclose your financial circumstaoces to the Pro Bono Committee? 0 Yes I:8J No
If yes, please attach an Affidavit ofindigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at htn,. Uwww tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable staodard of review, ifknown (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature



Signa!u\-e of counsel (or pro se party)                                                  Date:
        !
                                                                     I                   State Bar No.:   i240359liC-' . ----,


Electronic Signature: rsi'?~I~ ~                                     I
    (Optional)




'-------------------n.~.-.-
                                                               Page 7 of9
XVI. Certificate of Sen ice
The undersigned counsel certifies that this docketing statement has been served on the followiug lead counsel for all parties to the 'trial
CO~'sofdet~!j~~gm"\t as follows on ~J:t ~llf:                   .
    ,     !     '        .
          I
          ,           1.../ \~
Signature\of counsel (or pro se party)                                    Electronic Signature: r01P~nI~~­
                                                                                (Option..!)

                                                                          State BarNo.:       ~4Il:iS918--:--_
Person Served
Certificate of Service Requiremeots (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date aod maoner of service;
                           (2) the name aod address of each person served, aod
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please eoter the following for each person served:


Date Served:

Manner Served:
First Name:
                    ~~:::==
                    Mict.a;;r
                                        ___-==:""____-,
Middle Name:        ~
Last Name:          ,~-- -       - - -.
Suffix:
Law Firm Name¥~Ri~jj"Date Served:    ~~ 23.• iOH ..
Manner Served: fll

First Name:     ~effrey

Middle Name: 1

Last Name:
Suffix:
Law Finn NBme: l"
Address 1:      ~-~~-re":' ~:- ~":':=-:;...'-:':==~~
Address 2:      Sic &~(f"
City:           p~
State     rfu· . ..···.. .        Zil"'4:   ~s~i "'"   - .........
                  . - . . ..
Telephone:     g,i{~~ .6SJf      ext.

Fax:      ~ir~!-:ci~~~.~~
Email:    ~j~S1n.!i!~:--~ -
IfAttomey, Representing party's Name: ~vu:l~i." ..... . ..... .. '




                                                            Page90f9